Citation Nr: 0514929	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-31 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), due to sexual assault.

2.  Entitlement to service connection for organic brain 
syndrome, as residual of a motor vehicle accident.

3.  Entitlement to service connection for epileptic seizures, 
as residual of a motor vehicle accident.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1983 to 
September 1992 with subsequent service reportedly from 
January 1995 to August 1996.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2003, a statement 
of the case was issued in October 2003, and a substantive 
appeal (limited to the three issues listed on the first page 
of this decision) was received in October 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002).  The veteran testified before a 
March 2005 Board hearing via videoconference. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran's claim for entitlement to service connection for 
PTSD is based on an allegation of rape or sexual assault, 
which she contends, occurred during her active duty service.  
The Board notes that 38 C.F.R. § 3.304(f) was amended in 
March 2002, after the veteran filed her claim.  See 67 Fed. 
Reg. 10332 (Mar. 7, 2002).  This regulation is specifically 
germane to the development and adjudication of this claim as 
the revision involves the standard of proof and the type of 
evidence necessary to substantiate a claim of service 
connection for PTSD based on personal assault.

If PTSD is based on personal assault, evidence from sources 
other than the veteran's records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f)(3).  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in the mentioned sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

The revised regulation also specifically provides that VA 
will not deny this type of PTSD claim without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
38 C.F.R. § 3.304(f)(3).  In October 2002, the RO furnished 
the veteran a PTSD (Secondary to Personal Assault) 
Questionnaire.  The questionnaire may have included 
sufficient notice of the new regulation, but unfortunately a 
copy of the questionnaire is not in the claims file and it 
does not appear that the veteran returned a completed 
questionnaire.  Therefore, by this remand the Board is 
furnishing notice of the provisions of 38 C.F.R. 
§ 3.304(f)(3) to ensure that the veteran has been properly 
advised of its provisions.  

The veteran through her representative furnished additional 
service medical records, including during her second period 
of service, at the Board videoconference hearing in March 
2005.  The Board received these records in April 2005.  Along 
with the evidence the veteran provided a consent and 
authorization form VA Form 21-4142 requesting medical records 
from private doctors at Kaiser.  These records pertain to 
treatment by private doctors of the veteran's seizures and 
organic brain syndrome.  VA has a duty to assist a claimant 
in obtaining evidence which the claimant has identified.  38 
C.F.R. § 3.159 (2004).  

Additionally, the veteran filled out a VA Form 21-4142 
authorizing records from Portland Vet Center with regard to 
her claim for PTSD in March 2005.  The Board notes that 
records from the Portland Vet Center containing a diagnosis 
of PTSD are contained in the file.  However, given the need 
to remand this case for the other reasons stated above, the 
RO should also seek to obtain any more recent records from 
the Portland Vet Center.       

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should take appropriate action 
to request copies of all post-service 
medical records from Kaiser from 1995 to 
the present, including records from 
California and Oregon.  The RO may need 
to obtain additional information from the 
veteran in order to properly request 
these records.

2.  The RO should take appropriate action 
to request recent records from the 
Portland Vet Center from November 2002 to 
the present.  The address is Portland Vet 
Center 8383 N.E. Sandy Blvd. #110, 
Portland, OR  97220.

3.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of her claim for 
service connection for PTSD in compliance 
with 38 C.F.R. § 3.304(f)(3).  The 
veteran is advised that this information 
is necessary to obtain supportive 
evidence of the stressful event and that 
she must be as specific as possible 
because without such details an adequate 
search for verifying information cannot 
be conducted.  The RO should then request 
any supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if she has provided 
sufficiently detailed information to make 
such request feasible.    

4.  After completion of the above, the RO 
should arrange for the claims file (to 
include service personnel records and 
service medical records) to be reviewed 
by an appropriate mental health 
professional for an opinion as to whether 
there is evidence of behavioral changes 
indicating that a personal assault 
occurred.  A detailed rationale for all 
opinions expressed should be furnished.  

5.  The RO should then review the file 
and make a formal determination with 
respect to whether a claimed stressor has 
been verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.    

6.  Thereafter, if and only if the 
evidence corroborates any claimed in-
service stressor, the veteran should be 
afforded a VA psychiatric examination.  
The claims file and a list of the 
stressor(s) found by the RO to be 
corroborated by the evidence must be 
provided to the examiner for review.  All 
findings should be reported in detail.  
Any further indicated special studies, 
including any appropriate psychological 
tests, should be conducted.  The examiner 
should review the results of any testing 
prior to completion of the reports.  The 
examiner should clearly indicate whether 
the veteran has PTSD and, if so, whether 
the in-service stressor(s) found to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.

7.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine whether the 
benefits sought as to all issues can be 
granted.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing all of the issues on 
appeal, and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 
   
The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




